Citation Nr: 0820649	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating prior to July 
19, 2007, and a rating greater than 10 percent thereafter for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
February 2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for 
hypertension.  

In August 2007, the RO granted an increased rating of 10 
percent for hypertension, effective July 19, 2007. 

The veteran testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file. 

In a March 2008 Board hearing, the veteran stated his desire 
to seek service connection for several disorders related to 
his adverse reaction to anthrax vaccine in service.  He also 
raised the issue of an increased rating for service-connected 
internal disc disruption/degenerative disc disease of the 
lumbar spine.  The Board notes that service connection and a 
10 percent rating were granted in February 2006, and the 
veteran was notified in March 2006.  The veteran submitted a 
timely notice of disagreement with the initial rating, a 
statement of the case was issued, but a substantive appeal is 
not of record.  He also stated that he seeks service 
connection for gall bladder and lower intestinal disorders 
for which he intended to have surgery in the future.  As the 
aforementioned issues are not before the Board at this time 
they are referred to the RO for the appropriate action.   


FINDINGS OF FACT

1.  Prior to July 19, 2007, the veteran's blood pressure was 
predominantly less than 140 mm Hg systolic and 80 mm Hg 
diastolic.  The veteran used continuous medication to control 
the disease since the first diagnosis in service in April 
2003.   

2.  Starting on July 19, 2007, blood pressure measurements 
are predominantly greater than 140 but less than 160 mm Hg 
systolic and greater than 80 but less than 100 mm Hg 
diastolic.  The veteran continues to use medication to 
control the disease.  

CONCLUSION OF LAW

The criteria for a compensable rating for hypertension from 
February 16, 2005 to July 19, 2007, and for an increased 
rating greater than 10 percent thereafter have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 
§ 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date for an increased rating assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that his hypertension is more severe 
than is contemplated by a noncompensable rating from February 
16, 2005 to July 19, 2007, and by a 10 percent rating 
thereafter.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Hereafter, all blood pressure measurements are expressed in 
units of millimeters of mercury (mm Hg).  A 10 percent rating 
is warranted when diastolic pressure predominantly is 100 or 
more, or; systolic pressure predominantly 160 or more, or; a 
minimum evaluation for a history of diastolic blood pressure 
of predominantly 100 or more with continuous medication for 
control.  A 20 percent rating is warranted for diastolic 
pressure of predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  Higher ratings are provided for 
predominantly higher blood pressure measurements.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007); see also 62 Fed. Reg. 
65207 (Dec. 11, 1997).  

Effective October 6, 2006, a note was added after the rating 
criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  See 71 
Fed. Reg. 52,457-60 (Sept. 6, 2006).  However, the basic 
criteria for rating hypertension were not otherwise changed 
at that time.  

Service medical records showed that the veteran experienced a 
severe reaction to an anthrax vaccine in March 1999.  In a 
March 2008 Board hearing, the veteran provided testimony 
related to multiple disorders that he contends are related to 
his reaction to the vaccine.  The veteran waived 
consideration by the RO of his testimony and additional VA 
outpatient treatment records obtained at the time of the 
hearing.  However, as the only issue currently before the 
Board is the initial rating for hypertension, the Board will 
consider all evidence in the context of the veteran's entire 
medical history but will make no findings related to symptoms 
or disorders other than vascular hypertension.  

In a report of a military medical evaluation board in May 
1999, a physician noted that the veteran's blood pressure was 
159/92 at the time of hospitalization after the adverse 
vaccine reaction.  Although the physician concluded that the 
veteran could not receive further anthrax vaccinations, he 
did not indicate that the high blood pressure was a symptom 
of the reaction, and he did not diagnose chronic 
hypertension.  The veteran was again hospitalized in December 
2000 for symptoms of abdominal distress.  The examiner noted 
blood pressure as 153/81 but also did not diagnose chronic 
hypertension.  In July 2001, the veteran underwent a pre-
discharge VA examination.  The examiner noted a review of the 
service medical records and noted the veteran's blood 
pressure as 150/90.  A list of on-going medications did not 
include any related to the treatment of hypertension.  The 
examiner listed fourteen diagnoses but did not diagnose 
chronic hypertension.  

The veteran remained on active duty for several more years.  
Outpatient treatment records from November 2001 to February 
2005 showed at least sixteen blood pressure measurements.  
Systolic pressure was less than 160 and diastolic pressure 
less than 100 on every occasion.  In April 2003, an examiner 
noted blood pressure as 147/71, made a "new diagnosis" of 
hypertension, and prescribed medication.  In June 2003, blood 
pressure was 147/76 and the medication dosage was increased 
because the veteran's blood pressure had not been reduced  

Two days after discharge in February 2005, a VA examiner 
performed a comprehensive physical examination.  He did not 
note a review of the service medical records but summarized 
an extensive medical history provided by the veteran 
including the regular use of medication to control 
hypertension.  The examiner noted four blood pressure 
measurements.  The highest was 128/74.   The examiner noted 
that the hypertension was treated and uncomplicated.  In an 
addendum to his report, the examiner noted a review of the 
service medical records and discussed the relationship 
between the vaccine reaction and some of the veteran's then-
current symptoms but made no additional comments related to 
hypertension.  

VA outpatient treatment records from September 2006 to July 
2007 showed six blood pressure measurements.  Systolic 
pressure was predominantly less than 140 and diastolic 
pressure less than 82.  The veteran continued to use 
prescribed medication to control hypertension.  In July 2007, 
a VA examiner noted a review of the claims file and noted 
three blood pressure measurements.  The highest was 155/81.  
He noted that the continued use of medication for 
hypertension caused no side effects, and there was no 
evidence of adverse cardiovascular symptoms or disorders.  He 
stated that hypertension was under fair control.  VA 
outpatient treatment records from August 2007 to February 
2008 showed eight blood pressure measurements.  Systolic 
pressure was predominantly greater than 140 but less than 
160, and diastolic pressure was predominantly greater than 80 
but less than 100.  On one occasion, blood pressure was 
measured as 147/107.  A repeat measurement the same day was 
142/92.  The veteran continued to use prescribed medication.  

In a March 2008 Board hearing, the veteran stated that he 
experienced daily anxiety, stress, and frustration that he 
attributed to high blood pressure in combination with other 
disorders and associated medication.  He stated that he had 
reduced his work hours as a result of the combined impact of 
multiple joint and gastrointestinal disorders and recurrent 
high fever.  In March 2008, the veteran's primary care 
physician also noted that the veteran had taken frequent 
medical leave and contemplated early retirement because of 
inflammatory conditions, all due to an iatrogenic auto-immune 
disorder.  He did not mention hypertension as a cause for the 
veteran's reduced work capacity.  

The Board concludes that an initial compensable rating prior 
to July 19, 2007 and greater than 10 percent thereafter is 
not warranted.  From February 2005 to July 2007, the 
veteran's blood pressure was predominantly less than 140 
systolic and less than 80 diastolic.  Although the veteran 
requires continuous medication to control the disease, he 
does not have a history of diastolic pressure predominantly 
greater than 100.   Starting in July 2007, blood pressure 
measurements were predominantly between 140 and 160 systolic 
and between 80 and 100 diastolic that approached but did not 
reach the level required for a 10 percent rating.  However, 
the records did show a trend indicative of some increase in 
severity.  As there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  The 
Board concludes that a rating of 10 percent, but not higher, 
is warranted after July 19, 2007.  A higher rating is not 
warranted because blood pressure was not predominantly 
greater than 200 systolic or 110 diastolic.  

Further, the Board notes that there is also no indication 
that vascular hypertension has necessitated frequent periods 
of hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown,
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An initial compensable rating for hypertension from February 
16, 2005 to July 19, 2007, and greater than 10 percent 
thereafter is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


